On Petition foe Rehearing.
Lotz, J.
What is said in the case of Manchester Fire Assurance Co. v. Glenn, 13 Ind. App. 365, disposes of all the questions raised on the petition for a rehearing except three : the waiver of the arbitration, the sustaining of the demurrer to the plea in abatement, and the sustaining of the demurrer to the second paragraph of the answer.
We see no occasion for changing our opinion as to *381the waiver of the arbitration. The facts pleaded constitute a waiver.
Filed October 30, 1895.
As to the rulings in sustaining the demurrers to the plea-in abatement and the second paragraph of answer, it must be remembered that the contract sued upon by Glenn was a separate and distinct contract from the one in suit. It was a new contract in which Glenn alone was the insured, and in which the appellees had no interest and were not necessary parties. They were not hound to file a cross-action upon another and distinct contractnor could any judgment rendered therein in the absence of such pleading constitute an adjudication.
Petition overruled.